Case 1:21-cv-00711-UNA Document 1-4 Filed 05/19/21 Page 1 of 2 PageID #: 48




                           EXHIBIT 4
     Case 1:21-cv-00711-UNA Document 1-4 Filed 05/19/21 Page 2 of 2 PageID #: 49



                         H A N A R O S H I P P I N G C O ., L T D.
                   ADD. : 12F, KWANJEONG-BLDG, 35 CHEONGGYECHEON-RO, JONGRO-GU, SEOUL 110-790, KOREA
                                                 TEL : +82-2-735-1504 FAX : +82-2-735-5420



                                              STATEMENT OF ACCOUNT
Messrs       : Metro Ocean Limited                                                              Date          : 23rd Apr., 2021
               via Howe Robinson                                                                Invoice No.   : STO-V2016-F

Subject      : MV. Sea Topaz - final hire invoice

Delivery           2020-12-24 16:01       GMT DLOSP         Cebu                      LSFO       430.320 mt   LSMGO      39.684    mt
Redelivery         2021-04-23 08:24       GMT DLOSP         Mongla                    LSFO       130.930 mt   LSMGO      27.700    mt

                                119.6826 days               C/P Bunker price          LSFO       $547.00      LSMGO $530.00

                                     Description                                                 DR                      CR

1. Hire         $8,200.00      119.682639 days                                               $981,397.64
2. ADCOM                                         3.75%                                                               $36,802.41
 -Brokerage to Howe Robinson                     1.25%                                                               $12,267.47
3. C/E/V                                      $1,200.00                                       $4,787.31
4. Bunkers on delivery
   LSFO          430.320      mt x              $547.00                                      $235,385.04
   LSMGO          39.684      mt x              $530.00                                       $21,032.52
   Bunkers on redelivery
   LSFO          130.930      mt x              $547.00                                                              $71,618.71
   LSMGO          27.700      mt x              $530.00                                                              $14,681.00
5. ILOHC                                                                                      $3,500.00
6. Additional port charge at Mongla paid by owners                                           $49,894.00
7. Compensation for bottom fouling at Mongla                                                 $35,000.00
8. Off-hire during arrest at Mongla
   from 0930GMT 19th Feb to 0325GMT 23rd Apr 2021
- Hire          $8,200.00        62.746528 days                                              ($514,521.53)
- ADCOM                                          3.75%                                                              ($19,294.56)
- Brokerage to Howe Robinson                     1.25%                                                               ($6,431.52)
- C/E/V                                       $1,200.00                                       ($2,509.86)
   LSFO          238.437      mt x              $547.00                                      ($130,424.93)
   LSMGO           6.275      mt x              $530.00                                       ($3,325.57)


* Charterers' Remittance
   - 1st Hire (04th January, 2021)                                                                                  $156,600.00
  - 2nd Hire (14th January, 2021)                                                                                    $93,960.00

                                                                                             $680,214.62            $360,203.51
Balance due to Owners                                                                           $0.00               $320,011.11
                                                                                             $680,214.62            $680,214.62

Remit to :
Beneficiary : HANARO SHIPPING CO LTD.
Bank Address : 14 EUNHAENG-RO, YOUNGDEUNGPO-GU, SEOUL, KOREA
Beneficiary’s Bank Name : THE KOREA DEVELOPMENT BANK HEADQUARTERS BRANCH
Swift Code : KODBKRSEXXX
Correspondent Bank : JP MORGAN CHASE BANK N.A, NEW YORK
Swift Code : CHASUS33
Account Number : 093 – 1700 – 8536 - 455 (USD)
